Citation Nr: 1426504	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for left knee degenerative joint disease and anterior cruciate ligament (ACL) tear status post ACL repair and menisectomy (a left knee disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1972 to May 1972, November 1990 to June 1991, October 2007 to February 2008, and February 2011 to December 2011, with additional service in the Arkansas Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The January 2009 rating decision was on brokerage for the North Little Rock, Arkansas, RO, which retains original jurisdiction of this appeal.

In January 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development, which has been completed.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Further discussions regarding the AOJ's compliance with the January 2013 Board remand are included in the analysis section pertaining to each service connection issue on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss, bilateral tinnitus, and left knee disabilities.

2.  The Veteran was exposed to acoustic trauma during service in the Arkansas Army National Guard and had occupational noise exposure outside service.

3.  The current bilateral sensorineural hearing loss and bilateral tinnitus are related to exposure to acoustic trauma during service in the Arkansas Army National Guard. 

4.  The Veteran sustained a left knee injury during the period of active service between October 2007 and February 2008. 

5.  The current left knee degenerative joint disease and ACL tear status post ACL repair and menisectomy is related to the 2007 in-service left knee injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 316, 502, 503, 504, 505, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101, 316, 502, 503, 504, 505, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee degenerative joint disease and ACL tear status post ACL repair and menisectomy have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claims for service connection for bilateral hearing loss, bilateral tinnitus, and a left knee disability.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Degenerative joint disease of the knee is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for a left knee disability.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

Service Connection Analysis

Bilateral Hearing Loss

The Veteran contends that service connection is warranted because the current bilateral hearing loss is related to acoustic trauma sustained during service, to include service in the Arkansas Army National Guard.  The Veteran states that he was exposed to acoustic trauma during service from artillery fire and generator noise.

With regard to the element of current disability, the April 2013 VA examination showed that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

On the question of whether the current bilateral hearing loss was directly incurred in service, the evidence is in relative equipoise.  Service treatment records show that the current bilateral hearing loss occurred between 1985 and 1989 simultaneous with service in the Arkansas Army National Guard.  See May 1985 report of medical examination, February 1989 report of medical examination, and April 2013 VA examination report.  The Veteran stated that he was exposed to acoustic trauma from artillery fire and generator noise.  See September 2008 VA audiological examination report.  Service personnel records indicate that the Veteran received training related to fixing generators.  Therefore, based on the totality of the evidence, the Board finds the Veteran's assertions of exposure to acoustic trauma during service in the Arkansas Army National Guard to be credible.  However, the record also reflects that the Veteran had occupational noise exposure outside service while working as an electrician in an industrial setting and a supervisor in custom home building.  Resolving reasonable doubt in the Veteran's favor, the current bilateral hearing loss started during service in the Arkansas Army National Guard. 

With regard to the relationship between the current bilateral hearing loss and service in the Arkansas Army National Guard, the evidence again is in relative equipoise as to whether the cause of the bilateral hearing loss is in-service or post-service noise exposure.  The Board previously found that the negative nexus opinion provided in the September 2008 VA audiological examination report was inadequate.  See January 2013 Board decision.  The Veteran underwent another VA audiological examination in April 2013, which also provided a negative nexus opinion.  The Board finds that the April 2013 opinion is also inadequate because, in reaching the opinion, the VA examiner relied primarily on the absence of contemporaneous medical evidence of complaints of hearing loss, which reliance constitutes legal error.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The April 2013 VA examiner indicated that the Veteran had a significant amount of hazardous occupational noise exposure, but did not indicate whether such noise exposure took place within or without service in the Arkansas Army National Guard.  Moreover, the VA examiner indicated that to provide an opinion regarding the relationship between current hearing loss and service in the Arkansas Army National Guard would be mere speculation.  Because the Veteran was exposed to acoustic trauma during service and outside of service during the period between 1985 and 1989, resolving reasonable doubt in the Veteran's favor, the Board finds that there is a relationship between the current bilateral hearing loss and service in the Arkansas Army National Guard.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Bilateral Tinnitus

The Veteran contends that service connection is warranted because the current bilateral tinnitus is related to acoustic trauma sustained during service, to include service in the Arkansas Army National Guard.  The Veteran states that he was exposed to acoustic trauma during service from artillery fire and generator noise.  

With regard to the element of current disability, the April 2013 VA examination showed that the Veteran has recurrent bilateral tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation).  

On the question of whether current bilateral tinnitus was directly incurred in service, the evidence is in relative equipoise.  During the September 2008 VA audiological examination, the Veteran indicated that he had recurrent faint tinnitus that started approximately in 1991, which would be during a period of active service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); therefore, the Board finds that the Veteran is competent to report the approximate onset of tinnitus.  Service treatment records show that, on a report of medical history in conjunction with the April 1991 separation examination, the Veteran denied having ear trouble other than hearing loss.  An August 1991 VA audiological examination also showed that the Veteran denied tinnitus; however, the September 2008 VA audiological examination report indicated that, given the severity of the Veteran's hearing loss between 1985 and 1989, it is more likely than not that tinnitus would have manifested as a symptom around that time.  This statement supports the Veteran's reports of tinnitus at least as early as 1991.  In the June 2013 informal hearing presentation, the Veteran's representative indicated that it is difficult to pinpoint the exact onset of the recurrent tinnitus.  Based on the recurrent nature of the Veteran's reported tinnitus as well as the exposure to acoustic trauma during service in the Arkansas Army National Guard, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral tinnitus was incurred during service in the Arkansas Army National Guard. 

With regard to the relationship between the current bilateral tinnitus and service in the Arkansas Army National Guard, the Board has previously found that the negative nexus opinion provided in the September 2008 VA audiological examination report was inadequate.  In April 2013, the Veteran underwent another VA audiological examination in which the VA examiner opined that bilateral tinnitus is less likely as not caused by or a result of military noise exposure because of the Veteran's inconsistent reports of tinnitus.  However, given the recurrent nature of the Veteran's bilateral tinnitus, the Veteran's reports may not be inconsistent if at the time of the August 1991 VA examination the ringing of the ears was temporarily not present.  The Board finds that the Veteran's reports of tinnitus are credible, especially considering the statement in the September 2008 VA examination report, which indicated that given the severity of the Veteran's hearing loss between 1985 and 1989, it is more likely than not that tinnitus would have manifested as a symptom around that time.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds a relationship between the current bilateral tinnitus and acoustic trauma sustained during service in the Arkansas Army National Guard.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Knee Disability

The Veteran contends that service connection is warranted because the current left knee disability is related to an in-service left knee injury when he tore the left ACL after being called to active duty and while training for deployment in October 2007.



With regard to the element of current disability, the April 2013 VA knee examination report showed a diagnosis of left knee degenerative joint disease and ACL tear status post ACL repair and menisectomy; therefore, the Veteran has a current left knee disability.  

As to the question of whether the left knee disability was incurred during service, service treatment records show that the Veteran suffered significant left knee pain in November 2007 while running in full battle dress uniform, received extensive treatment, and was diagnosed with a complete tear of the ACL, fibrillar tears of the medial and lateral menisci, and chondromalacia patella.  He underwent left knee surgery in January 2008 with physical therapy until May 2008.  A February 2008 statement of medical examination and duty status showed that the left knee injury was incurred while the Veteran was on active duty.  Therefore, the Board finds that the left knee disability had its onset during the period of active duty between October 2007 and February 2008. 

With regard to the relationship between the current left knee disability and service, the April 2013 VA examiner opined that the left knee condition is at least as likely as not (50/50 probability) caused by or a result of intraservice events.  Accordingly, the left knee disability is related to active service.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left knee degenerative joint disease and ACL tear status post 

ACL repair and menisectomy is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted. 

Service connection for left knee degenerative joint disease and ACL tear status post ACL repair and menisectomy is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


